Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a testing system comprising a testing device comprising two peptides or proteins to detect neutralizing antibodies against a SARS-CoV-2 or variant thereof to aid in the diagnosis of a disease or a condition caused by SARS-CoV-2 or variant thereof, the testing device comprising a composition comprising: (a) a first peptide or protein derived from an ACE2, or portion thereof, and (b) a second peptide or protein derived from a spike glycoprotein of the SARS-CoV-2 or variant thereof, or portion thereof, wherein at least one of the first peptide or protein and the second peptide or protein is labeled with a detectable moiety, classified in G01N 33/56983.
II. Claims 8-14, drawn to another system comprising a lateral flow assay assembly comprising four peptides or proteins, which are  (i) a composition comprising: (a) a first peptide or protein derived from an ACE2, a portion thereof; or (b) a second peptide or protein derived from a spike glycoprotein of SARS-CoV-2 or variant thereof, or a portion thereof, said first peptide or protein or said second peptide or protein comprising a detectable moiety; and (ii) a porous membrane comprising a test zone, wherein the test zone comprises one or more capture molecules coupled to the porous membrane at the test zone, said one or more capture molecules comprising: (a) a third peptide or protein derived from the spike glycoprotein of the SARS-CoV-2 or variant thereof, or a portion thereof, (b) a fourth peptide or protein derived . , classified in A61K215.
III. Claims 15-20, drawn to another detecting system comprising: (a) a first testing device or module to detect a presence, an absence, or a quantity of neutralizing antibodies against SARS-CoV-2 or variant thereof, the first testing device or module comprising: (i) a composition comprising: (1) a first peptide or protein derived from an ACE2, or portion thereof, and -66-W SGR Docket No. 58552-701.204(2) a second peptide or protein derived from a spike glycoprotein of the SARS-CoV-2 or variant thereof, or a portion thereof, the first peptide or protein or the second peptide or protein comprises a detectable moiety; and (ii) a test zone for visualization of the detectable moiety; and (b) a second testing device or module to measure a presence, an absence, or a quantity of one or more antibodies against SARS-CoV-2, or variant thereof, the second testing device or module comprising: (i) a first surface; and (ii) one or more capture molecules coupled to a region of the first surface, said one or more capture molecules comprising: (1) a binding domain specific to one or more antibodies against SARS- CoV-2 or variant thereof, and (2) a detectable moiety, classified in C07K14/005.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the porous membrane comprising a test zone required in 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions of group II and group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the porous membrane comprising a test zone required in the group II is not the used for the group III. such subcombination has separate utility such as an antiviral agent screening rather than just diagnosis. In contrast, system of group III comprises second device is not required by the group II. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Inventions of group I  and group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the system of group III comprises second device is not required by the group II. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different searches are required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648